TDCJ Offender Details                                                                              Page 1 of2


                                                                                         New Offender Search
     TEXAS DEP.ART:MENT
                    -   OF CRIMINAl
                               -    JUSTICE




 Offender Information Details
   Return to Search list



 SID Number:                                   06954096
 TDCJ Number:                                  01830199
 Name:                                         WARREN,JAMES EARL JR

 Race:                                         B

 Gender:                                       M
 DOB:                                          1988-11-12
 Maximum Sentence Date:                        2016-10-17
 Current Facility:                             COFFIELD

 Projected Release Date:                       2016-10-17
 Parole Eligibility Date:                      NOT AVAILABLE

 Offender Visitation Eligible:                 YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.



 SPECIAL INFORMATION FOR SCHEDULED RELEASE:

 Scheduled Release Date:                     Offender is not scheduled for release at this time.

 Scheduled Release Type:                     Will be determined when release date is scheduled.

 Scheduled Release Location:                 Will be determined when release date is scheduled.



    Parole Review Information
 Offense History:
    Offense                                                                 Sentence (YY-
                           Offense
     Date                                                                     MM-DD)
               I                        I             I        I        I

http:/I offender. tdcj. texas. gov/OffenderSearchloffenderDetail.action?sid=069 54096               7/14/2015